Citation Nr: 1040586	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  04-12 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to an initial rating in excess of 10 percent for a 
right knee disability.

2.	Entitlement to an initial rating in excess of 10 percent for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's wife, H. K.


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1985 to March 1993 
and September 2004 to June 2005 with four months additional 
active service and additional service in the National Guard.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of December 2002 by the Department of 
Veterans Affairs (VA) Oakland, California, Regional Office (RO).  
A hearing before the undersigned Veterans Law Judge was held at 
the RO in Portland, Oregon, in March 2009.  The hearing 
transcript has been associated with the claims file. 

In May 2009, the Board remanded this matter for further 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the Board 
may proceed with review.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.	The Veteran's right knee disorder is manifested by pain, 
limitation of flexion of the right knee, at worst, 110 
degrees, and without limitation of extension; his right knee 
disorder is not manifested by ankylosis, recurrent 
subluxation, objective evidence of instability, dislocated or 
removed cartilage, or other impairment.

2.	The Veteran's left knee disorder is manifested by pain, 
limitation of flexion of the left knee to, at worst, 105 
degrees and without limitation of extension; his left knee 
disorder is not manifested by ankylosis, recurrent 
subluxation, objective evidence of instability, dislocated or 
removed cartilage, or other impairment.


CONCLUSION OF LAW

1.	The criteria for a rating in excess of 10 percent for a right 
knee disability were not met at any time during the appellate 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5014-5260, 5003, 5010, 5024, 5256, 5257, 5258, 
5259, 5260, 5261, 5262 (2009).

2.	The criteria for a rating in excess of 10 percent for a left 
knee disability were not met at any time during the appellate 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5014-5260, 5003, 5010, 5024, 5256, 5257, 5258, 
5259, 5260, 5261, 5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

The Veteran's claim arises from his disagreement with initial 
evaluations assigned following the grant of service connection 
for his knee disabilities.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice 
is required for this claim.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The VA has done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining in-service treatment and personnel records, and 
affording him VA medical examinations for his bilateral knee 
disabilities.  Significantly, the Veteran has not identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initial Increased Rating

The Veteran claims that his service-connected right and left knee 
disability are more disabling than currently evaluated.  The 
Veteran is current rated at 10 percent disabling for the right 
and left knee disabilities in a December 2002 rating decision.  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009). The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2009).

Separate diagnostic codes identify the various disabilities. 
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  Separate ratings for distinct periods of time, based on the 
facts are for consideration.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the Court held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was not 
limited to that reflecting the then current severity of the 
disorder.  In Fenderson, the Court also discussed the concept of 
the "staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed with, 
it was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Fenderson at 126-28; see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40 (2009).

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes. Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse. 38 C.F.R. § 4.45 (2009).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2009).

Functional loss is also considered in addition to the criteria 
set forth.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2009); see also 
DeLuca v. Brown, 8 Vet. App. 202, 204- 06 (1995). In particular, 
if the disability at issue is of a musculoskeletal nature or 
origin, then VA may, in addition to applying the regular 
schedular criteria, consider granting a higher rating for 
functional impairment caused by pain, weakness, excess 
fatigability, or incoordination, assuming these factors are not 
already contemplated by the governing rating criteria.  Claimed 
functional loss must be supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion.  See DeLuca v. Brown, supra.

For purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).   Normal (full) 
range of motion of the knee is from 0 degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Bursitis is rated on limitation of motion of the affected parts 
as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5019.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(degenerative arthritis) and Diagnostic Code 5010 (traumatic 
arthritis).  The general rating schedule for limitation of motion 
of the knee is 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2009).

Limitation of flexion of the knee warrants a zero percent rating 
when flexion is limited to 60 degrees; a 10 percent rating when 
limited to 45 degrees; a 20 percent when limited to 30 degrees; 
and a 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2009).

Limitation of extension of the knee warrants a zero percent 
rating when extension is limited to 5 degrees; a 10 percent 
rating when limited to 10 degrees; a 20 percent rating when 
limited to 15 degrees; a 30 percent rating when limited to 20 
degrees; a 40 percent rating when limited to 30 degrees; and a 50 
percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009).

Separate ratings may be assigned for arthritis with limitation of 
motion of a knee (Diagnostic Codes 5003-5010) and for instability 
of a knee (Diagnostic Code 5257). VAOPGCPREC 23-97 (July 1, 
1997), published at 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-
98 (August 14, 1998), published at 63 Fed. Reg. 56,704 (1998).

Under Diagnostic Code 5257, a 10 percent rating is warranted for 
impairment of the knee with slight recurrent subluxation or 
lateral instability; a 20 percent rating is warranted for 
impairment of the knee with moderate recurrent subluxation or 
lateral instability; and a 30 percent rating is warranted for 
impairment of the knee with severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5299 represents an unlisted disability requiring 
rating by analogy to one of the disorders rated under 38 C.F.R. § 
4.71. See 38 C.F.R. § 4.27.

Turning to the relevant evidence of the record, in January 1999, 
the Veteran underwent a VA examination.  A physical examination 
revealed flexion at 115 degrees on the right knee and 110 degrees 
on the left knee with full extension bilaterally.  Crepitus +1 
was noted bilaterally and swelling in the left knee.  The April 
1998 x-ray reported the knees were within normal limits.  There 
was no medial or lateral instability but pain when testing for 
medial instability.  The report noted tenderness on the medial 
aspect of the patella and medial tibial plateau.

The Veteran underwent a left knee arthroscopy and meniscus 
debridement in August 2001 and restricted from work activities 
for eight weeks. 

In November 2002, the Veteran was afforded another VA 
examination.  The Veteran reported sniff knees with increased 
pain with flexion and extension, squatting, standing for 10 to 15 
minutes, walking about 100 feet, crossing his legs, and running.  
A physical examination revealed right knee flexion at 110 degrees 
actively and passively with tenderness in the medial and lateral 
joint line and above the lateral joint line.  Flexion at the left 
knee was 105 degrees actively and 125 degrees passively with 
tenderness in the medial and lateral joint lines and above the 
medial joint line.  The Veteran had full extension bilaterally.  
There was no evidence of erythema, warmth, or evidence of 
effusion; the patella glided smoothly and without crepitus.  
McMurray test was negative and no ligamentous laxity was noted.  
X-ray reported no fracture, dislocation, or degenerative joint 
disease.

The Veteran underwent treatment at the VA medical center in 
November 2003 where he reported bilateral knee pain.  While he 
did not describe locking, he reported occasional popping, and was 
not sure of any grading.  He stated one instance where his leg 
gave way but not associated with the twisting motion.  He said he 
could not walk to stores or squat due to pain.  An examiner 
revealed that "both knees [were] completely normal.  He [had] 
full range of motion.  No effusion.  No tenderness at the joint 
line.  Negative McMurray [and] Lachman.  Negative anteroposterior 
drawer.  His muscular status [was] normal.  His alignment is 
normal.  He has got good pulses distally.  He is neurologically 
and vascularly intact.  He walks without a limp."  The VA 
physician could not "put [his] finger on anything for both 
knees" and recommended strengthening of his quadriceps with 
exercise.

In May 2004, the Veteran underwent a MRI of the right knee at the 
Advanced Imaging Center at Lodi Memorial Hospital.  The osseous 
structures were intact and in anatomic alignment.  The marrow 
signal was normal and no focal chondral abnormality seen.  The 
medial and lateral menisci, anterior and posterori cruciate 
ligaments, and medial and lateral collateral ligaments were also 
intact.  Small amount of fluid collection was seen between the 
popliteaus muscle/tendon and fibular hear but the popliteaus 
tendon was intact.  Otherwise, the remaining periarticular 
structures were unremarkable.  The private doctor noted there was 
no evidence of meniscal, tendinous or liamentus injury. 

According to VA treatment records from April to June 2006, the 
Veteran was treated for bilateral knee pain but more so on the 
right knee.  A physical examination in April 2006 revealed no 
swelling or erythema but tenderness on medial aspect of both 
knees.  The range of motion was limited to full extension.  In 
May 2006, the Veteran reported starting a new job at an autobody 
shop and is required to stand all day.  This has been difficult 
given the condition of his knees.  A physical examination 
revealed no effusion, full range of motion, sharp tenderness 
along medial joint line, McMurray sign with some pain, and the 
ligaments were stable in all directions.  In addition, the x-rays 
were normal.  In June 2006, it was reported the Veteran had a 
medial meniscus tear.  The VA physician offered a knee 
arthroscopy.  However, the Veteran stated he would wear his knee 
brace and return in two months for a follow up examination.  The 
Veteran stated he would consider surgery if his symptoms 
continue. 

VA treatment records from March 2007 report the x-rays revealed 
early medial compartment mild narrowing with some patellofemoral 
disease.  There was no obvious heat, inflammation or effusion.  
The Veteran had full range of motion with discomfort at the left 
part of flexion.  The entire joints were sensitive at this 
examination. 

In August 2007, the Veteran underwent another VA examination for 
his knees.  He reported pain and stiffness which worsens with 
movement and occasionally giving out.  The Veteran denied flare-
ups, no incapacitating episodes and no use of assistive devices.  
The examiner noted mild antalgic gait but no patella deformity, 
popliteal fossa swelling, locking, and giving out.  The McMurray, 
Drawer, Lachman, and posterior minuscus test was negative.  The 
Veteran had flexion at 125 degrees with pain, stiffness, lack of 
endurance from 100-125 degrees and full extension.  Repetitive 
movements revealed additional "pain, fatigue, lack of endurance, 
with mild stiffness but no other mechanical limitations of any 
kind or Deluca factors that could constitute additional loss of 
motion during a flare."  The VA examiner noted the right knee to 
be more problematic than the left. 

The Veteran was treated at the VA medical clinic in May and June 
2008.  In May 2008, x-rays of the knees were normal with no 
significant degenerative changes.  In June 2006, the VA treatment 
record noted no laxity, edema, or effusion in the knees. 

At the Board hearing in March 2009, the Veteran testified that 
his right and left knee disabilities had worsened since the 
August 2007 examination.  Therefore, the Board remanded this 
matter for a new VA examination and to obtain all outstanding 
medical treatment records.

Subsequently, in August 2009 the Veteran was afforded another VA 
examination.  He reported worsening pain mostly across the 
anterior knees and worse in the right than the left.  The Veteran 
reported flare-ups in both knees aggravated by patellofemoral 
stressors and reported episodes where they give out on him.  

The VA examiner noted the Veteran ambulated with a stiff-kneed 
gait.  There was no effusion bilaterally.  The range of motion in 
the left knee is from 0 to 130 degrees unchanged with three 
repetitions and also 0 to 130 degrees in the right knee but with 
pain and guarding with range of motion last 105 degrees.  The 
Veteran had tenderness over the distal pole of the patellae 
bilaterally right worse than left.  There was no true medial or 
lateral joint line tenderness.  The knees were both stable to 
varus, valgus, Lachman, and posterior drawer.  The McMurray test 
was negative.  X-rays at this time revealed minimal to no 
degenerative changes, bilaterally.  It was further noted that 
"[w]ith repetitive activities [the Veteran was] likely to have 
flare-ups of worsening pain, lack of strength and endurance, and 
may lose another 15-30 degrees of global range of motion across 
the right knee subtracting from the 130 degrees of flexion."  
However, it was not likely that the Veteran would lose 
significant range of motion in the left knee.

In August 2009, the Veteran received treatment from a private 
physical for his knee condition.  It is noted the Veteran's left 
knee pain has improved since the arthroscopy in early 1990s.  
However, his right knee has been treated with "vicodin, motrin, 
a TENS unit, RICE, braces, an informal exercise."  A physical 
examination revealed "antalgic gain in the injured knee, reduced 
range of motion, negative [D]rawer sign, collateral ligaments 
[were] intact, negative McMurray sign, negative Apley's sign, 
negative Lachman sign, patellar tenderness, normal contralateral 
knee exam.  Mild decrease in right knee [range of motion]."  In 
addition, there was no knee erythema, swelling, or warmth.  Mild 
bilateral crepitus was noted.

The Veteran also received treatment for his knees at the VA 
medical center in August 2009 where the physician noted "[n]o 
true mechanical locking.  He gets lots of clicking and popping 
and knees give way.  No true instability."  The Veteran uses a 
cane but not a brace and had been attending physical therapy.  In 
December 2009, the Veteran has been receiving hyalgan injection 
in his knees and reported "it feels as though it is already 
helping."  He continued to receive hyalgan injections into 
January 2010.

Finally, in February 2010 the VA examiner who conducted the 
August 2009 VA examination submitted an addendum to the August 
2009 examination report stating that the Veteran's claims file 
was not available at the time of the examination.  However, the 
claims file was recently made available to him and he stated he 
had the opportunity to review the medical evidence of record in 
its entirety, including the Board hearing and private treatment 
record from August 2009.  The VA examiner stated there is no 
change to his examination and the conclusions still stand.  
However, the VA examiner stated the Veteran "suffers from 
bilateral patellofemoral syndrome and does have a sensation of 
the knees giving way but not true ligamentous instability."

Having reviewed the record, the Board finds that a rating in 
excess of 10 percent for right and left knee disability is not 
warranted.  The competent and probative evidence does not 
establish a degree of impairment in the right or left knee, 
warranting ratings in excess of those assigned by the AOJ.

The Veteran's disability manifests through limited range of 
motion and pain on motion.  However, at no point during the 
appeal period was the Veteran's extension of the right and left 
leg limited to 15 degrees as required for the 20 percent rating 
under Diagnostic Code 5261.  The Veteran's extension exceeded 
this range in all VA examinations and there is no other evidence 
indicating that the Veteran had extension limited to 15 degrees.  
There was also no limitation of flexion to 30 degrees under 
Diagnostic Code 5260.  The Board has considered functional loss 
due to pain, etc., and notes that on examination repetition did 
not decrease the range of motion beyond the criteria for a 20 
percent rating under Diagnostic Code 5260 and 5261.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Board has considered whether any other relevant Diagnostic 
Code would allow for a higher disability rating at any time 
during the pendency of the Veteran's claim. However, the evidence 
of record does not demonstrate that the Veteran has exhibited any 
symptoms that would warrant the application of any other 
diagnostic code throughout the pendency of the claim.  The 
evidence within the claims file do not demonstrate the Veteran's 
bilateral knee disabilities manifest instability, ankylosis, or 
tibia malunion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5257, 5258, 5259, 5262.  As such, the Veteran would not be 
entitled to a higher disability evaluation under any other 
diagnostic code (or a separation evaluation under another code), 
and his claim is denied.

A determination as to the degree of impairment due to service-
connected disability requires competent evidence.  The Veteran is 
competent to report his symptoms, to include pain.  His lay 
opinion alone, however, is not sufficient upon which to base a 
determination as to the degree of impairment due to the service 
connected right and left knee disabilities.  Rather, the Board 
must weigh and assess the competence and credibility of all of 
the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-
69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In reaching the decision above the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to an increased rating for the 
Veteran's residuals of a right knee injury, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Furthermore, the Board finds that this matter need not be 
remanded to have the RO refer the Veteran's claim to the Under 
Secretary for Benefits or to the Director of the Compensation and 
Pension Service, pursuant to 38 C.F.R. § 3.321(b), for assignment 
of an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions of 
the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's disability reflects so exceptional or 
so unusual a disability picture as to warrant the assignment of a 
higher rating on an extraschedular basis, and indeed, neither the 
Veteran nor his representative have identified any exceptional or 
unusual disability factors.  See 38 C.F.R. § 3.321.  The Board 
observes that there is no showing the disability results in 
marked interference with employment.  His disability has not 
required any, let alone, frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards.  Absent evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
rating are not met.  Thus, a remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 10 percent for a 
right knee disability is denied.

Entitlement to an initial rating in excess of 10 percent for a 
left knee disability is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


